Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 11-18 & 23-30 are allowed.
Claims 1-10 & 19-22 have been cancelled by Applicant in the Response of 10/08/2021.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments including indicated allowable subject matters below have overcome the rejections of the independent claim 1 stated in the office action mailed on 09/14/2021.  Applicant’s arguments, see pages 5-7 of Applicant’s Response filed October 8, 2021, with respect to the rejection of claims 11-18 & 23-30 under 35 USC 103  have been fully considered and are persuasive.  

The applicant arguments with respect to rejected claim 11 are convincing because the semi-enclosed structure as represented by the housing 125 of Fong et al. is simply not the same as the discontinuous structure ring as claimed in claim 1.  In addition, the protective device part 22 in Huang with a semi-circle structure as a protection apparatus, wherein the protection apparatus is mounted on the printed circuit board substrate and is disposed at a periphery of the magnetometer; forms a discontinuous ring around the magnetometer, is made of at least one material; and is configured to protect the magnetometer; wherein the electronic device further comprises: at least one pad, wherein the protection apparatus is mounted on the printed circuit board substrate by using the at least one pad” of claim 11. 

Claims 12-18 & 23-30 are allowed because of at least due to their dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon, Wed. and Friday-Saturday 7AM - 5:00PM.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-


Examiner: 	/Trung Nguyen/-Art 2866
		January 26, 2022.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858